Case 2:20-cv-00241-SVW-E Document 36 Filed 05/18/20 Page 1 of 5 Page ID #:356




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Christopher A. Seabock, Esq., SBN 279640
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    ChrisS@potterhandy.com
6    Attorneys for Plaintiff
7
8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11                                              )   Case No.: 2:20-cv-00241-SVW-E
     Nehemiah Kong,
                                                )
12
             Plaintiff,                         )   PLAINTIFF’S MEMORANDUM OF
13
       v.                                       )   CONTENTIONS OF FACT AND LAW
                                                )
14   Mission Plaza Center, LLC, a
     California Limited Liability               )   Pretrial Conference: June 8, 2020
15   Company;                                   )   Time: 3:00 p.m.
     O'Reilly Auto Enterprises, LLC, a
16   Delaware Limited Liability                 )
     Company; and Does 1-10,                    )    Complaint Filed: January 8, 2020
17
                                                )    Trial Date: June 9, 2020
             Defendants.
18                                              )
                                                )    Honorable Judge Stephen V. Wilson
19
                                                )
20
21          Pursuant to Local Rule 16-4, Plaintiff hereby submits his Memorandum of Contentions
22   of Fact and Law.
23
24
25
26
27
28
                                                    1

      Memo of Contentions of Fact and Law                            Case #: 2:20-cv-00241-SVW-E
Case 2:20-cv-00241-SVW-E Document 36 Filed 05/18/20 Page 2 of 5 Page ID #:357




1                                     I. PRELIMINARY STATEMENT
2           Plaintiff Nehemiah Kong is a California resident with physical disabilities. Mr. Kong is a
3    paraplegic. He cannot walk and uses a wheelchair for mobility. Mr. Kong drives a specially
4    equipped van with a ramp that deploys from the passenger side of the van to accommodate his
5    wheelchair.
6           Defendant O’Reilly Auto Enterprises, LLC owns the O’Reilly Auto Parts (“Store”),
7    located at 147 W. Main Street, Ventura, California. Defendant Mission Plaza Center, LLC owns
8    the real property where the Store is located. The Store is a facility open to the public, a place of
9    public accommodation, and a business establishment.
10          On September 28, 2019, Mr. Kong went to the Store to buy car accessories. When
11   Mr. Kong arrived at the Store, he discovered that, although there was a parking space ostensibly
12   marked and reserved for use by persons with disabilities, it was not accessible to him due to a
13   built-up curb ramp running into the access aisle, causing the access aisle to be sloped and
14   uneven with the parking stall.
15          Mr. Kong needs a level “van accessible” parking stall and access aisle. Because the Store
16   did not offer one, Mr. Kong left.
17          Follow-up investigation by investigators for Plaintiff’s counsel revealed the access aisle
18   had running slopes of nearly 8%, the path of travel between the access aisle and the Store
19   entrance had cross slopes of nearly 6%, the paths of travel within the store were not wide
20   enough – as narrow as 20 inches in some places, and the lowered sales counter was not wide
21   enough and was blocked by boxes in front of the check stand.
22          Mr. Kong was and is deterred from visiting the Store due to the condition of the parking,
23   and his knowledge of the paths of travel and sales counters. However, Mr. Kong intends to
24   return to the Store once it has been represented to him that the barriers there have been
25   removed.
26
27
28
                                                      2

      Memo of Contentions of Fact and Law                                Case #: 2:20-cv-00241-SVW-E
Case 2:20-cv-00241-SVW-E Document 36 Filed 05/18/20 Page 3 of 5 Page ID #:358




1                                          II. PLAINTIFF’S CLAIMS
2          Violation of the Americans with Disabilities Act of 1990 ("ADA")
3          Elements
4          (1) The plaintiff is disabled within the meaning of the ADA [42 U.S.C. § 12102(1)(A)];
5          (2) The defendant owns, leases, or operates a place of public accommodation [42 U.S.C.
6          § 12182(a)]; and
7          (3) The defendant discriminated against the plaintiff within the meaning of the ADA.
8          The plaintiff will prove discrimination if (a) Defendant’s facility had unlawful
9          architectural barriers [42 U.S.C. § 12182(b)(2)(A)(iv)]; and (b) the plaintiff encountered
10         the architectural barrier, precluding his full and equal access to the facility [42 U.S.C.
11         § 12188(a)].
12
13         Key Evidence
14         (1) The testimony of Plaintiff Nehemiah Kong;
15         (2) The testimony of Evens Louis;
16         (3) The testimony of Corey Taylor;
17         (4) Plaintiff’s Complaint;
18         (5) Defendant Mission Plaza Center’s Answer;
19         (6) Defendant O’Reilly Auto Enterprises LLC’s Answer;
20         (7) Photographs of the O’Reilly Auto Parts store taken by Plaintiff during his
21             September 28, 2019 visit;
22         (8) Photographs of the O’Reilly Auto Parts store taken by Mr. Louis on January 2, 2020;
23         (9) Photographs of the O’Reilly Auto Parts store taken by Mr. Taylor on April 7, 2020;
24         (10) Copy of a google map screenshot of the parking at the O’Reilly Auto Parts store,
25             provided by Mr. Louis;
26         (11) Copy of a google map screenshot of the parking at the O’Reilly Auto Parts store,
27             provided by Mr. Taylor;
28
                                                     3

     Memo of Contentions of Fact and Law                             Case #: 2:20-cv-00241-SVW-E
Case 2:20-cv-00241-SVW-E Document 36 Filed 05/18/20 Page 4 of 5 Page ID #:359




1           (12) Plaintiff’s Interrogatories and Defendant O’Reilly Auto Enterprises, LLC’s
2               Responses;
3           (13) Plaintiff’s Requests for Admissions and Defendant O’Reilly Auto Enterprises, LLC’s
4               Responses;
5           (14) Plaintiff’s Requests for Production and Defendant O’Reilly Auto Enterprises, LLC’s
6               Responses.
7
8           Anticipated Evidentiary Issues
9           None at this time.
10
11          Anticipated Issues of Law
12          Plaintiff’s Motion for Summary Judgment is set for hearing on June 8, 2020. The
13   outcome of this Motion could resolve some or all issues to be decided at trial.
14
15                                    III. BIFURCATION OF ISSUES
16          Plaintiff does not seek to have any issues bifurcated, and would oppose any bifurcation
17   sought by Defendant.
18
19                                             IV. JURY TRIAL
20          The case is set for bench trial.
21
22                                          V. ATTORNEYS’ FEES
23          Attorneys’ fees are recoverable under the ADA. Plaintiff anticipates filing a motion for
24   attorneys’ fees.
25
26                                   VI. ABANDONMENT OF ISSUES
27          Plaintiff has not abandoned any issues.
28
                                                      4

      Memo of Contentions of Fact and Law                               Case #: 2:20-cv-00241-SVW-E
Case 2:20-cv-00241-SVW-E Document 36 Filed 05/18/20 Page 5 of 5 Page ID #:360




1    Dated: May 18, 2020                    CENTER FOR DISABILITY ACCESS
2
3                                           By: /s/ Christopher A. Seabock
4                                           CHRISTOPHER A. SEABOCK
                                            Attorneys for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5

      Memo of Contentions of Fact and Law                         Case #: 2:20-cv-00241-SVW-E
